Citation Nr: 0942586	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  07-19 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for a headache 
disorder. 

3.  Entitlement to an initial compensable rating for a left 
wrist scar. 

4.  Entitlement to an initial compensable rating for a right 
hand third digit scar. 

5.  Entitlement to an initial compensable rating for a left 
shoulder sprain.

6.  Entitlement to an initial compensable rating for a skin 
condition of the left foot

7.  Entitlement to an initial compensable rating for a left 
wrist disorder. 

8.  Entitlement to a 10 percent rating based upon multiple, 
noncompensable, service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
August 2002 to February 2005.  This case is before the Board 
of Veterans' Appeals (Board) on appeal from an August 2005 
and January 2006 rating decisions by the Pittsburgh Regional 
Office (RO) of the Department of Veterans Affairs (VA).

At the outset, the Board notes that in the August 2005 rating 
decision, the RO, among other things, denied service 
connection for headaches and hearing loss stating that the 
Veteran did not submit evidence showing that service 
connection was warranted and that he failed to report for a 
VA examination.  He was advised to contact the RO immediately 
if he wished to have a VA examination rescheduled.  Within a 
month, he immediately requested a new examination and 
underwent a newly scheduled VA examination in November 2005.  
Because significant additional pertinent and material 
evidence (comprised of the November 2005 VA examination 
report) was received at the RO within one year of the date of 
the mailing of the notice of the August 2005 determination, 
the RO was required to consider that evidence in connection 
with the Veteran's initial application for service connection 
because it is deemed as having been filed in connection with 
that claim.  See Roebuck v. Nicholson, 20 Vet. App. 307, 316 
(2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  As 
such, the Board has identified the issues on appeal as those 
of direct service connection for a headache disorder and 
bilateral hearing loss rather than as claims to reopen.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue addressed in this decision was 
obtained.

2.  The Veteran does not have current hearing loss disability 
in either ear under VA standards.

3.  The Veteran does not have a current headache disorder.

4.  The Veteran's left wrist and right hand third digit scars 
are manifested by small, superficial, painful, non-
disfiguring stable scars that do not cause limitation of 
motion or function of an affected joint.

5.  The Veteran's left shoulder condition is manifested by 
subjective complaints of pain and stiffness, with minimal 
limitation of motion.

6.  The Veteran's left wrist disorder is manifested by active 
range of motion findings of dorsiflexion (extension) from 0 
to 22 degrees and palmar flexion from 0 to 30 degrees due to 
pain.

7.  The Veteran's skin condition of the left foot is 
manifested by tinea pedis that is less than 5 percent of the 
entire body or exposed areas affected and no more than 
topical therapy.

8.  The Veteran has five service-connected disabilities - the 
left wrist and right hand third digit scars, left shoulder 
sprain, skin condition of the left foot, and left wrist 
disorder, all rated as zero-percent disabling (i.e., 
noncompensable), which, even considered collectively, are not 
of such character or severity as to clearly interfere with 
his normal employability.



CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2009).

2.  The criteria for service connection for a headache 
disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).

3.  The criteria for an initial compensable evaluation for 
left wrist and right hand third digit scars are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.10, 4.21, 4.118, 
Diagnostic Codes (DC's) 7801 through 7805 (2009).

4.  The criteria for an initial 10 percent evaluation for a 
left shoulder disorder have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.69, 4.71a, 
Diagnostic Codes 5201 (2009).

5.  The criteria for an initial compensable evaluation for a 
skin condition of the left foot are not met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.21, 4.118, 
Diagnostic Codes 7806 (2009). 

6.  The criteria for an initial 10 percent evaluation for 
left wrist instability have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.69, 4.71a, 
Diagnostic Code 5215 (2009).

7.  The issue of a 10 percent rating for multiple 
noncompensable service-connected disabilities is moot.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.324 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2009).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2009).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable adjudication by the RO.

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Id.

In this case, in a March 2005 pre-adjudication letter, the RO 
provided notice to the Veteran regarding what information and 
evidence is needed to substantiate the service connection 
claims, as well as what information and evidence must be 
submitted by the Veteran and the types of evidence that will 
be obtained by VA.  Additionally, a November 2006 letter 
informed the Veteran as to disability ratings and effective 
dates. 

In regards to the increased rating claims, the Veteran is 
challenging the initial evaluation following the grant of 
service connection.  In Dingess, the Court of Appeals for 
Veterans Claims held that in cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
VA had no additional duty to notify in this case once service 
connection was granted.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records (STR's), VA treatment 
records, and VA examination reports.  Also of record and 
considered in connection with the appeal are various written 
statements submitted by the Veteran.

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process, identifying pertinent 
medical evidence and submitting evidence.  Thus, he has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so. Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the Veteran.   
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

II.  Factual Background, Criteria, & Analysis

A.  Service Connection Claims

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. 
§ 3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

To establish a service connection for an injury, the Veterans 
Court generally requires a veteran to show (1) medical 
evidence of a current disability, (2) medical or lay evidence 
of in-service incurrence or aggravation of an injury, and (3) 
medical evidence of a nexus between the claimed in-service 
injury and the present disability.  Dalton v. Nicholson, 21 
Vet. App. 23, 36 (2007).  In cases where the veteran cannot 
establish some of these elements, a veteran can instead 
establish continuity of symptomatology.  38 C.F.R. § 
3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  
To establish continuity of symptomatology, the Veterans Court 
requires a veteran to show "(1) that a condition was 'noted' 
during service, (2) evidence of postservice continuity of the 
same symptomatology, and (3) medical or lay evidence of a 
nexus between the present disability and the postservice 
symptomatology." Barr, 21 Vet. App. at 307.  Lay evidence can 
be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.

Congress has specifically limited entitlement to service- 
connection for disease or injury to cases where such have 
resulted in a disability.  38 U.S.C.A. §§ 1110, 1131.  Hence, 
in the absence of proof of a present disability (and, if so, 
of a nexus between that disability and service), there can be 
no valid claim for service connection. Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The Court has consistently held that, under 
the law cited above, "[a] determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the Federal Circuit, which has 
stated that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability."  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

i.  Bilateral Hearing Loss

Where a veteran served continuously for ninety days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and sensorineural hearing loss becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2009).

With respect to hearing loss, VA has specifically defined 
what is meant by a "disability" for the purposes of service 
connection.  Impaired hearing will be considered to be a 
"disability" when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  The Court has held that 38 C.F.R. § 3.385 did not 
prevent a claimant from establishing service connection on 
the basis of post-service evidence of hearing loss related to 
service when there were no audiometric scores reported at 
separation from service.  Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  The Court has also held that the regulation 
did not necessarily preclude service connection for hearing 
loss that first met the regulation's requirements after 
service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  
Thus, a claimant who seeks to establish service connection 
for a current hearing "disability" must show, as is required 
in a claim for service connection for any disability, that a 
current hearing disability is the result of an injury or 
disease incurred in service, the determination of which 
depends on a review of all the evidence of record including 
that pertinent to service.  38 U.S.C.A. §§ 1110, 1131; C.F.R. 
§§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

At enlistment, the Veteran denied having hearing loss or ear 
trouble.  Audiometric testing revealed puretone thresholds of 
0, 0, 5, 5, and 0 decibels in the right ear and 0, 0, 0, 5, 
and 10 decibels in the left ear, at 500, 1,000, 2,000, 3,000, 
and 4,000 Hertz, respectively.  The Veteran's STR's showed no 
complaints or findings with respect to his hearing.  During 
his January 2005 separation examination, he denied having 
hearing loss or ear trouble.  Audiometric testing revealed 
puretone thresholds of 5, 0, 5, 0, and 10 decibels in the 
right ear and 0, 0, 0, 0, and 5 decibels in the left ear, at 
500, 1,000, 2,000, 3,000, and 4,000 Hertz, respectively.

On November 2005 VA audiological evaluation, the Veteran 
reported that he was exposed to cannon and artillery noise 
with no ear protection.  He indicated that he had no 
recreational noise exposure.  Audiometric testing revealed 
puretone thresholds of 15, 10, 10, 10, and 10 decibels in the 
right ear and 5, 10, 5, 10, and 15 decibels in the left ear, 
at 500, 1,000, 2,000, 3,000, and 4,000 Hertz, respectively.  
The speech recognition scores were 100 percent bilaterally.  
The examiner noted that pure tone testing revealed 
essentially normal hearing acuity bilaterally.  

Although the Veteran's representative indicated in a 
September 2009 statement that the Veteran's hearing changed 
from his time in service to the November 2005 VA examination, 
the Board notes that the Veteran's hearing acuity fell within 
then normal range and he still did not have a hearing loss 
disability as defined by VA standards.  See 38 C.F.R. § 
3.385; see also Hensley, 5 Vet. App. at 157 (threshold for 
normal hearing is from zero to 20 decibels).

In sum, the evidence of record does not show that at any time 
the Veteran's impaired hearing met the threshold requirements 
of 40 decibels in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz, or at lest 26 decibels in any three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz, or that 
speech recognition scores using the Maryland CNC Test were 
less than 94 percent.  38 C.F.R. § 3.385.

Without evidence of a hearing loss disability, as defined by 
38 C.F.R. § 3.385 for VA disability compensation purposes, 
there is no basis on which to grant service connection for 
hearing loss.  For these reasons, the Board finds that a 
preponderance of the evidence is against the Veteran's claims 
for service connection for hearing loss, and the claim must 
be denied.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ii.  Headache Disorder

STR's, include a January 2005 separation examination in which 
the Veteran reported that he always had headaches that 
occurred closer to night time.  A neurologic examination was 
normal.  

On November 2005 VA general medical examination, the examiner 
noted that the Veteran currently denied any headaches.  As 
per the Veteran he was in the service in Iraq and had 
headaches.  Now, six months after discharge, he never had any 
headaches and denied any problem or any issue related to 
headaches.  On review of the systems, the examiner noted that 
there were no headaches or head injury.  

November 2005 to August 2007 treatment records from Altoona 
VA Medical Center were negative for complaints, treatment, or 
diagnoses relating to a headache disorder.  

After a full review of the record, including the medical 
evidence and the Veteran's statements, the Board finds that 
service connection for a headache disorder is not warranted.

None of the medical evidence of record reflects a current 
diagnosis of a headache disorder, and the Veteran has not 
presented or identified any existing medical evidence that, 
in fact, reflects a diagnosis of a headache disorder.  
Furthermore, the Veteran himself indicated that he no longer 
had headaches.   

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in disability.  See 38 U.S.C.A. 
§ 1110.  Thus, where, as here, no competent and persuasive 
medical evidence establishes the disability for which service 
connection is sought; there can be no valid claim for service 
connection.  See Gilpin, supra. ; Brammer, supra.

In the instant case, the claim for service connection for a 
headache disorder must be denied, because the first essential 
criterion for a grant of service connection-evidence of a 
current disability upon which to predicate a grant of service 
connection-has not been met.  

For all the foregoing reasons, the claim for service 
connection must be denied.  In reaching these conclusions, 
the Board has considered the applicability of the benefit-of- 
the-doubt doctrine.  However, as no competent, probative 
evidence supports the claim, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

B.  Increased Rating Claims

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2009); see also 38 C.F.R. § 4.45 (2009).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an initial 
rating case or not.  Fenderson v. West, 12 Vet. App. 119, 
126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate this claim for increase, 
and what the evidence in the claims file shows, or fails to 
show, with respect to the claim.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).

i.  Left Wrist and Right Hand Third Digit Scars

Service connection for left wrist and right hand scars was 
established in January 2006, and the RO assigned a 
noncompensable (zero percent) disability evaluations pursuant 
to 38 C.F.R. § 4.118, Codes 7802 and 7803.  At that time, the 
RO considered the Veteran's service treatment records and a 
November 2005 VA general medical examination report.

The Veteran asserts that his service-connected left wrist and 
right hand scars warrant higher, compensable disability 
evaluations.

At the outset, the Board notes that scars other than the 
head, face or neck are rated under the criteria of 38 C.F.R. 
§ 4.118 (schedule of ratings - skin), DC 7801 through 7805.

Under the criteria of DC 7802, scars that are superficial 
(i.e., not associated with underlying soft tissue damage) and 
that do not cause limitation of motion are rated at 10 
percent if such scar or scars extends to an area of 144 
square inches (929 sq. cm) or greater.

Under the criteria of DC 7803, scars that are superficial and 
unstable (i.e., where for any reason there is frequent loss 
of covering of skin over the scar) are rated at 10 percent.

Under the criteria of DC 7804, scars that are superficial and 
painful on examination are rated at 10 percent.

Under the criteria of DC 7805, all other scars are rated 
based on limitation of function of the affected part.

Finally, the Board notes that effective October 23, 2008, VA 
amended that portion of the rating schedule that addresses 
the skin, specifically Diagnostic Codes 7800 to 7805.  See 73 
Fed. Reg. 54708-54712 (September 23, 2008).  The amendment, 
however, applies to claims received on or after October 23, 
2008.  The claim currently under consideration was received 
prior to that date and therefore, the Board finds that the 
amended regulations are not for application.

By way of history, service treatment records indicate an 
injury to the left wrist from a fall.  The Veteran 
subsequently had surgery for chronic posttraumatic left 
distal radial ulnar joint instability in October 2004.  The 
postoperative diagnosis was the same with complex triangular 
fibrocartilage complex tear and dorso-ulnar synovitis.  After 
surgery, light touch was intact for radial, ulnar, and median 
nerves.  He also had an injury to the tip middle finger of 
the right hand from getting his finger caught in a fan in 
service.  

On November 2005 VA general medical examination, it was noted 
that the scar on the Veteran's left wrist was on the medial 
side on the dorsum of the wrist.  It was 3 cm long and 1 mm 
wide.  The Veteran denied any symptoms secondary to the scar.  
He also had a scar in the middle of the proximal phalanx, on 
the palmer side of the right hand third digit measuring 2 to 
3 mm long and 1 mm wide.  The examiner noted that it was very 
difficult to see the scar.  He denied any symptoms secondary 
to the scar, but stated that it felt funny in the area where 
he had the scar.  There was no functional limitation or any 
restriction of movement.  There was no pain in the scar and 
it was not adherent to underlying tissue.  The texture of the 
skin was normal.  The scar was not unstable.  There was no 
elevation or depression of the surface contour of the scar on 
palpation.  The scar was superficial.  There was no 
inflammation of the skin.  There was no disfiguring of the 
scar.  

November 2005 to August 2007 treatment records from Altoona 
VA Medical Center showed that in June 2007 the Veteran was 
seen for complaints of chronic pain in his left wrist.  
Physical examination revealed surgical scars on the left 
wrist.  There was no edema.  

In regards to the left wrist and right hand third digit 
scars, the Board finds that there are no diagnostic codes 
providing for compensation for small, stable, non-disfiguring 
scars that have been shown to extend to an area of less than 
144 square inches, are not painful, or do not cause 
limitation of motion or function.  

The Veteran has offered no lay evidence showing symptoms that 
would warrant a higher rating for this disability.  On 
November 2005 VA examination, he specifically denied any 
symptoms secondary to the scars, other than that the right 
hand third digit felt funny in the area of the scar.  

Overall, the evidence does not support a compensable rating 
for left wrist and right hand third digit scars, and the 
claim for that benefit must be denied.  38 C.F.R. §§ 4.3, 
4.7.  In reaching this conclusion, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  
However, as there is a preponderance of the evidence against 
the Veteran's claim, that doctrine is not applicable to this 
claim.  See 38 U.S.C.A. 5107(b); Gilbert, supra.

Finally, consideration has been given to assigning a staged 
rating; however, at no time during the period in question has 
the disability warranted a higher rating.  See Hart, supra; 
Fenderson, supra.

ii.  Left Shoulder Sprain

Service connection for a left shoulder sprain was established 
in January 2006 and a noncompensable (zero percent) 
disability evaluation pursuant to 38 C.F.R. § 4.71a, DC 5203 
was assigned, based upon the findings at the November 2005 VA 
general medical examination.

The Veteran is seeking a higher, compensable disability 
evaluation for his service-connected left shoulder sprain.  
Shoulder sprain is not listed on the Rating Schedule and the 
RO applied DC 5203 pursuant to 38 C.F.R. § 4.20 (2009), which 
provides that it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but also the anatomical localization and 
symptomatology, are closely analogous.  Conjectural analogies 
will be avoided, as will the use of analogous ratings for 
conditions of doubtful diagnosis, or for those not fully 
supported by clinical and laboratory findings.  Nor will 
ratings assigned to organic diseases and injuries be assigned 
by analogy to conditions of functional origin. Id.

Diagnostic Code 5203 pertains to impairment of the clavicle 
or scapula and provides that a veteran will receive a 10 
percent disability rating when he has, in either the major or 
minor shoulder, malunion of the clavicle or scapula, or 
nonunion without loose movement.  38 C.F.R. § 4.71a, DC 5203.  
A veteran will receive the maximum 20 percent rating, for 
either the major or minor shoulder, only when he has nonunion 
of the clavicle or scapula with loose movement, or 
dislocation of the clavicle or scapula.  38 C.F.R. § 4.71a, 
DC 5203.

However, as the Veteran's left shoulder has been manifested 
by some limitation of motion and as malunion, nonunion, or 
dislocation of the clavicle or scapula has not been shown, 
the Boards finds that the Veteran's left shoulder sprain is 
most closely analogous to Diagnostic Code 5201 (limitation of 
motion of the arm).  The lowest rating under that code is 20 
percent, which requires limitation of the minor arm midway 
between the side and shoulder level.  A 30 percent rating is 
assignable where motion of the minor arm is limited to 25 
degrees from the side.  38 C.F.R. § 4.71a, DC 5201 (2009). 

Normal range of motion for the shoulder is 180 degrees of 
forward elevation and abduction, and 90 degrees of external 
and internal rotation.  See 38 C.F.R. § 4.71a, Plate I.

On November 2005 VA general medical examination, the Veteran 
reported pain and popping in the left shoulder since 2003 and 
indicated that it was getting progressively worse.  He denied 
any redness or swelling.  He denied any additional limitation 
of motion during flare-up, but the pain level increased from 
2/10 to 7-8/10.  It was noted that the Veteran was right hand 
dominant and wrote and ate with his right hand.  He denied 
any surgery or dislocation of the left shoulder.  There was 
no effect on activities of daily living.  The Veteran 
indicated that he was unable to lift and push weight.  He 
stated that he was unable to find a job with his skills as a 
laborer due to his left shoulder and left wrist conditions.  
He denied any constitutional signs or symptoms of 
inflammatory arthritis.  Range of motion studies showed that 
active extension of the left shoulder was 0 to 39 degrees, 
flexion was 0 to 140 degrees, adduction was 0 degrees, 
abduction was from 0 to 143 degrees, internal rotation was 
from 0 to 52 degrees, and external rotation was from 0 to 65 
degrees.  After 10 repetitions with a 5 pound dumbbell, 
active extension was from 0 to 30, flexion was from 0 to 165, 
adduction was 0, abduction was 0 to 153 degrees, internal 
rotation was 0 to 66 degrees, and external rotation was 0 to 
85 degrees.  The examiner noted that there was no objective 
evidence of pain on motion.  There was no additional 
limitation of motion during flare-ups or with repetition.  
After examination and x-rays, the diagnosis was left shoulder 
sprain.  

November 2005 to August 2007 treatment records from Altoona 
VA Medical Center showed that in June 2007 the Veteran was 
seen for complaints of his left shoulder.  Physical 
examination revealed that there was some crepitus and that 
the left shoulder was poorly conditioned.    

Based on the reported findings, the Board finds that, 
analogous to rating for arthritis, an initial evaluation of 
10 percent for the service-connected left shoulder disability 
is warranted based on the reports of pain and functional 
impairment accompanied by noncompensable limitation of 
motion. See Code 5003. Further, however, the Veteran's left 
arm is not limited at the shoulder level to warrant a higher, 
20 percent, compensable rating. 

The Board has considered the applicability of alternative 
diagnostic codes for evaluating the left shoulder, but finds 
that no higher rating is assignable.  The range of motion 
figures demonstrate that there has been no ankylosis.  
Moreover, there is no evidence or assertion of dislocation, 
malunion, or other impairment of, the humorous, clavicle, or 
scapula.  There is no X-ray evidence of arthritis of the left 
shoulder.
  
In reaching this conclusion, the Board has resolved the 
benefit-of-the-doubt in the Veteran's favor.  See 38 U.S.C.A. 
5107(b); Gilbert, supra.

Finally, consideration has been given to assigning a staged 
rating; however, at no time during the period in question has 
the disability warranted an initial rating other than 10 
percent.  See Hart, supra; Fenderson, supra.

iii.  Skin Condition of the Left Foot

Service connection for skin condition of the left foot was 
established in January 2006, and the RO assigned a 
noncompensable (zero percent) disability evaluation pursuant 
to 38 C.F.R. § 4.71a, DC's 7899-7806.  At that time, the RO 
considered the Veteran's service treatment records and a 
November 2005 VA general medical examination report.
	
The Veteran asserts that his service-connected skin condition 
of the left foot warrants a higher, compensable disability 
evaluation.

The Veteran's specific disability is not listed in the Rating 
Schedule, and the RO assigned DC 7899-7806 pursuant to 38 
C.F.R. § 4.27, which provides that unlisted disabilities 
requiring rating by analogy will be coded as the first two 
numbers of the most closely related body part and "99."  See 
38 C.F.R. § 4.20.  The RO determined that the most closely 
analogous diagnostic code is 38 C.F.R. § 4.118, DC 7806, and 
the Board agrees that this is appropriate.  Under this 
provision, the skin disability is evaluated as follows: less 
than 5 percent of the entire body or less than 5 percent of 
exposed areas affected, and; no more than topical therapy 
required during the past 12-month period (0 percent); at 
least 5 percent, but less than 20 percent, of the entire 
body, or at least 5 percent but less than 20 percent, of 
exposed areas affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks during 
the past 12-month period (10 percent); 20 to 40 percent of 
the entire body or 20 to 40 percent of exposed areas 
affected, or; systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of six weeks or more, but not constantly, during the past 12-
month period (30 percent); and more than 40 percent of the 
entire body or more than 40 percent of exposed areas 
affected, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
during the past 12-month period (60 percent). 38 C.F.R. § 
4.118, Diagnostic Code 7806 (2009).

On review, the service-connected skin condition of the left 
foot does not involve disfigurement of the head, face, or 
neck, or scarring and the Board finds that Diagnostic Codes 
7800 to 7805 are not for application.

On November 2005 VA general medical examination it was noted 
that the Veteran had a fungal infection of the skin.  The 
last treatment he received was in January 2005, when he 
received antifungal cream.  He did not recall whether or not 
he received a steroid preparation or immunosuppressive 
treatment.  He reported that the cream did not work, so in 
the last 12 months he was treated with antifungal ointment 
with not much relief.  Local symptoms included itching and 
pain.  He denied systemic symptoms such as fever or weight 
loss.  There were no malignant or benign neoplasms of the 
skin.  The skin condition affected 0% of the exposed surface 
area of the body and 3.5% of the entire body surface area 
that was the left foot.  There was no scarring or 
disfigurement secondary to the skin condition.  There was no 
functional impairment secondary to the skin.  On examination, 
there was hyperkeratotic dry, scaly skin on the plantar side 
of the left foot.  There was cracked skin on the plantar side 
of the left foot.  There was no intertrigo.  The diagnosis 
was tinea pedis of the left foot.  

November 2005 to August 2007 treatment records from Altoona 
VA Medical Center showed that in June 2007 the Veteran was 
seen for complaints of his left foot.  Physical examination 
revealed that his left foot was scaled with several 
onychomoycotic nails.  The assessment was foot cracking, 
tinea pedis, and onychomycosis.  

On review, the evidence does not show that the Veteran 
currently has tinea pedis of the left foot that covers at 
least 5 percent but less than 20 percent of the entire body 
or exposed areas affected.  There is also no evidence that 
the Veteran takes systemic therapy for the left foot skin 
condition.  

The Veteran has offered no lay evidence showing symptoms that 
would warrant a higher rating for this disability.  Overall, 
the evidence does not support a compensable rating for a skin 
condition of the left foot, and the claim for that benefit 
must be denied. 38 C.F.R. §§ 4.3, 4.7.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as there is a 
preponderance of the evidence against the Veteran's claim, 
that doctrine is not applicable to this claim.  See 38 
U.S.C.A. 5107(b); Gilbert, supra.

Finally, consideration has been given to assigning a staged 
rating; however, at no time during the period in question has 
the disability warranted a higher rating.  See Hart, supra; 
Fenderson, supra.

iv.  Left Wrist Disorder

In the Veteran's case, the service-connected disability of 
chronic left distal wrist instability does not have a 
specific Diagnostic Code.  Where the particular disability 
for which the veteran has been granted service- connection is 
not listed in the Rating Schedule, it may be rated by analogy 
to a closely related disease in which not only the functions 
affected, but also the anatomical location and symptomatology 
are closely analogous.  See 38 C.F.R. §§ 4.20, 4.27.  See 
also Lendenmann v. Principi, 3 Vet. A38 C.F.R. §pp. 345, 349- 
350 (1992); Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  Accordingly, the symptomatology associated with the 
left wrist disorder is rated by analogy to limitation of 
wrist motion under Diagnostic Code 5215.

At the outset, it is noteworthy that the Veteran is right 
hand dominant.  The injured left wrist is considered to be 
the minor hand for rating purposes.  See 38 C.F.R. § 4.69.

Under Code 5215 (for limitation of wrist motion), a single 10 
percent rating is assigned where dorsiflexion of either wrist 
is less than 15 degrees or when palmar flexion is limited in 
line with the forearm.  38 C.F.R. § 4.71a, DC 5215.

Code 5214 provides for higher ratings for wrist disability 
where the wrist is ankylosed.  38 C.F.R. § 4.71a, DC 5214.

Normal wrist dorsiflexion is at 70 degrees; normal wrist 
palmar flexion is at 80 degrees.  38 C.F.R. § 4.71, Plate I. 

On November 2005 VA general medical examination, the Veteran 
reported constant pain in his left wrist and stiffness.  He 
denied any swelling, heat, and redness.  Range of motion 
studies revealed that active extension was from 0 to 42 
degrees, flexion was from 0 to 50 degrees, ulnar deviation 
was 0 to 41 degrees, and radial deviation was 0 to 15 
degrees.  Grip strength was 64 pounds.  After 10 repetitions 
with a 5 pound dumbbell, active extension was from 0 to 63 
degrees, flexion was from 0 to 50 degrees, ulnar deviation 
was from 0 to 50 degrees, and radial deviation was from 0 to 
11 degrees.  After 10 squeezes of foam and hand exercises, 
grip strength was 92 pounds.  The examiner noted that there 
was objective evidence of pain on motion.  It was noted that 
there was additional limitation of motion from 10 to 20 
degrees secondary to pain.  The additional limitation of 
motion was not due to weakness, fatigue, endurance, or 
incoordination.  There was no effect on activities of daily 
living.  The Veteran indicated that he had worked as a 
laborer and it was difficult for him to lift weight.  He 
reported that he was unable to find a job after his discharge 
from service, because he was unable to lift with his left 
wrist.  After examination and x-rays, the diagnosis was left 
wrist fracture status post ligament repair with residual pain 
and weakness of the left wrist.  

November 2005 to August 2007 treatment records from Altoona 
VA Medical Center showed that in June 2007 the Veteran was 
seen for complaints of chronic pain in his left wrist.  
Physical examination revealed left wrist radial instability.  
There was no edema.  

Based on the reported findings, the Board finds that, 
analogous to rating for arthritis, an initial evaluation of 
10 percent for the service-connected left wrist condition is 
warranted based on the reports of pain and functional 
impairment accompanied by noncompensable limitation of 
motion. See Code 5003. Further, however, sufficient 
limitation of motion to warrant a higher, 20 percent, 
compensable rating is not demonstrated. 
  
In reaching this conclusion, the Board has resolved the 
benefit-of-the-doubt in the Veteran's favor.  See 38 U.S.C.A. 
5107(b); Gilbert, supra.

Finally, consideration has been given to assigning a staged 
rating; however, at no time during the period in question has 
the disability warranted an initial rating other than 10 
percent.  See Hart, supra; Fenderson, supra.

iv.  Extraschedular Considerations

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate. Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  
If the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability 
picture is contemplated by the rating schedule, the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 
2009).  In this case, the Board finds that the ratings 
provided by the rating schedule under Diagnostic Codes 7802, 
7803, 5203, 7806, and 5215 appropriately reflects the 
disability level and symptomatology of the Veteran's left 
wrist and right hand third digit scars, left shoulder sprain, 
skin condition of the left foot, and left wrist disorder.  
Accordingly, no referral for extraschedular consideration is 
warranted. Id.

v.  Claim for a 10 Percent Rating Under 38 C.F.R. § 3.324

In light of the Board's decisions granting 10 percent 
evaluations for the service-connected left shoulder and left 
wrist conditions, the claim for a 10 percent evaluation based 
on multiple noncompensable service-connected disabilities is 
moot.  38 C.F.R. § 3.324.


ORDER

Entitlement to service connection for hearing loss is denied. 

Entitlement to service connection for a headache disorder is 
denied. 

Entitlement to an initial compensable rating for a left wrist 
scar is denied.

Entitlement to an initial compensable rating for right hand 
third digit scar is denied. 

Entitlement to an initial 10 percent rating for a left 
shoulder sprain is granted, subject to the law and 
regulations governing the payment of monetary benefits. 

Entitlement to an initial compensable rating for a skin 
condition of the left foot is denied. 

Entitlement to an initial 10 percent rating for a left wrist 
disorder is granted, subject to the law and regulations 
governing the payment of monetary benefits. 

Entitlement to a 10 percent evaluation based on multiple, 
noncompensable, service-connected disabilities is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


